DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11 and 15, the claims state the surplus bandwidth is calculated “based on a test pattern transmitted from the communication system” which was not described in the original specification.  There appears to be no mention of a test pattern in the specification nor the word test nor the word pattern.  
Regarding claims 12, 13, 16 and 17, the claims state: “traffic starting position detection unit… determines existence or non-existence of the burst traffic” “determined the non-existence of the burst traffic” and “traffic amount estimation unit calculates a bandwidth in which the burst traffic is nonexistent as the surplus bandwidth” which was not described in the original specification.  For example, Para [0051] states the traffic amount estimation unit acquires in each traffic period the traffic amount and calculates average value and standard deviation of traffic amount.  The specification does not appear to state the traffic starting position detection unit detecting the non-existence of burst traffic either. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hisano et al (JP-2015212969-A, as disclosed by Applicant, using machine translation) and in view of GAO et al (US 2017/0155982, hereinafter Gao).

Regarding claim 10, Hisano discloses a relay transmission system that accommodates a communication system configured to perform radio communication according to a TDD scheme (relay transmission system, Para [0036], with TDD scheme, Para [0051]), the relay transmission system comprising: a traffic information acquisition unit configured to acquire traffic information indicating a traffic amount of communication that a lower-level apparatus performs via a terminating apparatus (monitoring unit monitors uplink signals, indicating amount of data of the uplink signal, Para [0077], monitoring traffic of the RRHs, Para [0112], RRH communicates with ONU, Para [0050]); a traffic amount estimation unit configured to calculate a surplus bandwidth in an uplink from the traffic information (surplus determination unit determines a surplus bandwidth on the basis of number of RRHs or number of ONUs, Para [0117], using the equation to calculate surplus bandwidth, Para [0074]); 									but does not disclose a newly-connected terminating apparatus authentication unit configured to set an activation window in which a signal for allowing a newly-connected terminating apparatus to send an authentication request to a terminal station apparatus is transmitted in the surplus bandwidth in the uplink.  Hisano discloses unused or surplus bandwidth is free bandwidth and occurs in a free period, Para [0044].  Gao discloses a processing module and OLT sending message to new ONU that includes a quiet window for the ONU to transmit a registration request, Para [0075-76], where it is obvious to one of ordinary skill to set the quiet window during the free/surplus period as there is available bandwidth that is not being used.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Gao in the system of Hisano in order to efficiently use new wavelength channels and reduce waste of bandwidth.
Regarding claim 14, Hisano discloses a relay transmission system that accommodates a communication system configured to perform radio communication according to a TDD scheme (relay transmission system, Para [0036], with TDD scheme, Para [0051]), the relay transmission system comprising: a traffic information acquisitor configured to acquire traffic information indicating a traffic amount of communication that a lower-level apparatus performs via a terminating apparatus (monitoring unit monitors uplink signals, indicating amount of data of the uplink signal, Para [0077], monitoring traffic of the RRHs, Para [0112], RRH communicates with ONU, Para [0050]); a traffic amount estimator configured to calculate a surplus bandwidth in an uplink from the traffic information (surplus determination unit determines a surplus bandwidth on the basis of number of RRHs or number of ONUs, Para [0117], using the equation to calculate surplus bandwidth, Para [0074]); wherein each of the traffic information acquisitor, the traffic amount estimator, and the newly-connected terminating apparatus authenticator is implemented by: i) computer executable instructions executed by at least one processor, ii) at least one circuit, or iii) a combination of computer executable instructions executed by at least one processor and at least one circuit (computer readable medium with FPGA, Para [0135]); but does not disclose a newly-connected terminating apparatus authenticator configured to set an activation window in which a signal for allowing a newly-connected terminating apparatus to send an authentication request to a terminal station apparatus is transmitted in the surplus bandwidth in the uplink.  Hisano discloses unused or surplus bandwidth is free bandwidth and occurs in a free period, Para [0044].  Gao discloses a processing module and OLT sending message to new ONU that includes a quiet window for the ONU to transmit a registration request, Para [0075-76], where it is obvious to one of ordinary skill to set the quiet window during the free/surplus period as there is available bandwidth that is not being used.  			
Regarding claim 18, Hisano discloses a relay transmission method in a relay transmission system that accommodates a communication system configured to perform radio communication according to a TDD scheme (relay transmission system, Para [0036], with TDD scheme, Para [0051]), the relay transmission method comprising: acquiring traffic information indicating a traffic amount of communication that a lower-level apparatus performs via a terminating apparatus (monitoring uplink signals, indicating amount of data of the uplink signal, Para [0077], monitoring traffic of the RRHs, Para [0112], RRH communicates with ONU, Para [0050]); calculating a surplus bandwidth in an uplink from the traffic information (determining a surplus bandwidth on the basis of number of RRHs or number of ONUs, Para [0117], using the equation to calculate surplus bandwidth, Para [0074]); but does not disclose setting an activation window in which a signal for allowing a newly-connected terminating apparatus to send an authentication request to a terminal station apparatus is transmitted in the surplus bandwidth in the uplink.  Hisano discloses unused or surplus bandwidth is free bandwidth and occurs in a free period, Para [0044].  Gao discloses a processing module and OLT sending message to new ONU that includes a quiet window for the ONU to transmit a registration request, Para [0075-76], where it is obvious to one of ordinary skill to set the quiet window during the free/surplus period as there is available bandwidth that is not being used.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461